DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1, 11 and 20 recite(s) a checkout system, method and apparatus which comprise
-receive a request from a customer and transmit payment information to a customer
-acquire payment information from a customer
-receive commodity ID for a commodity from the customer and register the commodity 

-checkout processing is not to be performed by the checkout terminal, perform the checkout processing using the commodity ID and payment method accepted at the store
-checkout processing is to be performed by the checkout terminal, generate a checkout code associated with the commodity ID, and transmit the checkout code to the customer
-the checkout terminal receives the checkout code and performs the checkout proves based on the commodity ID. The claim invention is directed to identifying customers, determining what will complete the checkout process, and completing the checkout process that coincides with the specific decision. The act of describing how payments are processed in a retail environment is part of everyday sales activities, and therefore is considered a commercial or legal interaction, and part of the enumerated grouping of a certain method of organizing human activity.
The claims contain a plurality of devices which include, a checkout terminal. Store server, a first network interface, a first memory, a first process, a customer terminal, a registration server, a second network interface, a second memory and a second processor. This judicial exception is not integrated into a practical application because the servers contain computer elements regularly used, such as network interface, memories and processers and provide no details as to how the elements are used beyond having the abstract idea “applied” thereto. Under MPEP 2106.05 (f) the claim must demonstrate how the computer is more than just a tool to perform the 
Dependent claims 2-4, 12-14 further discuss a third network interface, a reading device and a third processor, which uses a reading device to transmit information about the commodity to the registration server. Adding an additional elements, which further receives and sends information, without improvements to the sending or receiving, and is shown to be used merely as a tool to perform the abstract idea, does not overcome the 101 rejection. The claims remain under the apply it judicial exception under MPEP 2106.05(f).
Dependent claim 6-8, 17, 18, 21, 22 do not add any additional elements, but merely add additional abstract claim languages about what information is being sent and received on the processors, and does not include additional details about how the processor would be improved upon, and therefore remain rejected under the same rules as the claims they depend from. 
Dependent claims 9, 10, 19 specify the type of customer terminal, but maintain the customer terminal as a computer element used as a tool to perform the abstract idea. A terminal versus a hand-held mobile terminal, or what it may be attached to does 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-14, 16, 17,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0165670 A1 Bacallao in view of US 2016/0217448 A1 Laracey.
Regarding claim 1, Bacallao discloses a checkout system (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: 
a checkout terminal installed in a store (Bacallao Para. [0035] a personal mobile electronic device may be paired with a store-provided device, the store-provided device may attached to a shopping cart, which is able to process items and interact with the store computer, POS system and other remote electronic devices);
a store server that includes: 
a first network interface, a first memory that stores payment information indicating a payment method accepted at a store, and a first processor (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process); 
and a registration server that includes: a second network interface, a second memory, and a second processor configured to: acquire the payment information from the customer terminal via the second network interface (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network), 
upon receipt of a commodity ID for a commodity from the customer terminal via the second network interface, register the commodity ID in the second memory (Bacallao Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to checkout the customer), 
upon receipt of a request for checkout from the customer terminal, determine, based on the request, whether checkout processing is to be performed by the checkout terminal installed in the store (Bacallao Para. [0035] the shopper may use their personal computing device or store computing device to checkout), upon determining that checkout processing is not to be performed by the checkout terminal, perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0040] the items are monitored, scanned, and stored, and when ready to depart the customer may checkout, using payment information stored; Para. [0042]; Para. [0076] the user may not need to user a checkout register, as they may use their personal device to finish payment and leave the store; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums), and upon determining that checkout processing is to be performed by the checkout terminal, generate a checkout associated with the registered commodity ID, perform the checkout processing based on the registered commodity ID (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system).
Bacallao fails to explicitly disclose generate a checkout code associated with the registered commodity ID, and control the second network interface to transmit the generated checkout code to the customer terminal, wherein the checkout terminal is configured to, upon receipt of the checkout code via the customer terminal perform the checkout. 
Laracey is in the field of conducting payment transactions (Laracey Abstract, system and method for conducting payment transactions) and teaches generate a checkout code associated with the registered commodity ID (Laracey Para. [0088] the user has a login screen that is associated with the checkout token), and control the second network interface to transmit the generated checkout code to the customer terminal (Laracey Para. [0089] when the authentication of a user is completed, the checkout token may be sent to the customer device), wherein the checkout terminal is configured to, upon receipt of the checkout code via the customer terminal perform the checkout (Laracey Para. [0077] the checkout token is presented in a checkout lane to perform the checkout process). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of (Laracey Para. [0004-0005]). 

Regarding claim 2, modified Bacallao discloses the checkout system according to claim 1, wherein the customer terminal includes: a third network interface, a reading device, and a third processor configured to control the third network interface to transmit a commodity ID to the registration server for a commodity that has been read by the reading device (Bacallao Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums).

Regarding claim 3, modified Bacallao discloses the checkout system according to claim 2, wherein the third processor is further configured to control the third network interface to establish a connection with the store server using connection (Bacallao Para. [0043] the scanner may be used to read a QR code to link all electronic devices over a network).

Regarding claim 4, modified Bacallao discloses the checkout system according to claim 3, wherein the connection information read by the reading device is presented as a two-dimensional code (Bacallao Para. [0043] the scanned information may be a barcode or QR code).

Regarding claim 6, modified Bacallao discloses the checkout system according to claim 1, wherein the second processor is further configured to, control the second network interface to transmit and the registered commodity ID to the store server (Bacallao Para. [0046] the application process, personal device, store device are all connected over a network to the store computer; Para. [0044] the computing device may be linked with payment system, part of a POS system connected to the store computer), the first processor is further configured to: upon receipt of the registered commodity ID from the registration server, generate checkout information for performing checkout processing based on the registered commodity ID, control the first network interface to transmit the checkout information to the checkout terminal, and upon receipt of the checkout information, the checkout terminal performs the checkout processing (Bacallao Para. [0036-0037] the store item is scanned and a the item is added to a shopping list, when shopping is done a checkout process may be started where the item IDs are all sent to the POS system, and when identified, the user may perform the checkout process). 
Bacallao fails to explicitly disclose after generating the checkout code, control the second network interface to transmit the checkout code and upon receipt of the checkout code from the checkout terminal the checkout terminal performs the checkout processing. 
Laracey teaches after generating the checkout code (Laracey Para. [0088] the user has a login screen that is associated with the checkout token), control the second network interface to transmit the checkout code (Laracey Para. [0089] when the authentication of a user is completed, the checkout token may be sent to the customer device) and upon receipt of the checkout code from the checkout terminal the checkout terminal performs the checkout processing (Laracey Para. [0077] the checkout token is presented in a checkout lane to perform the checkout process). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of Laracey. The motivation for doing so would be to allow for a variety of payment options, without needing to update checkout terminals, which can be costly for stores (Laracey Para. [0004-0005]). 

Regarding claim 7, modified Bacallao discloses the checkout system according to claim 6, wherein the first processor is further configured to: acquire membership information indicating a membership status of a customer, and (Bacallao Para. [0036] when the customer scans and pairs their personal device to the store network, customer credit card and account information is linked to the carts contents, and the associated information about the customer is able to be used to checkout; Para. [0037] the customer may receive information relating to coupons, discounts and other incentives).

Regarding claim 9, modified Bacallao discloses the checkout system according to claim 1, wherein the customer terminal is a hand-held mobile terminal (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 10, modified Bacallao discloses the checkout system according to claim 1, wherein the customer terminal is attached to a shopping cart (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 11, Bacallao discloses a checkout method (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: storing, in a store server, payment information indicating a payment (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process); 
transmitting the payment information from the customer terminal to a registration server (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network); 
upon receipt of a commodity ID for a commodity from the customer terminal, registering the commodity ID in the registration server (Bacallao Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to check out the customer); 
and upon receipt of a request for checkout by the registration server from the customer terminal, determining, based on the request, whether checkout processing is to be performed by a checkout terminal installed in a store (Bacallao Para. [0035] the shopper may use their personal computing device or store computing device to checkout); 
upon determining that checkout processing is not to be performed by the checkout terminal, performing, by the registration server, the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0040] the items are monitored, scanned, and stored, and when ready to depart the customer may checkout, using payment information stored; Para. [0042]; Para. [0076] the user may not need to user a checkout register, as they may use their personal device to finish payment and leave the store; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums); and upon determining that checkout processing is to be performed by the checkout terminal, generating with the registered commodity ID, by the registration server, based on the registered commodity ID (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system).
Bacallao fails to explicitly disclose generating a checkout code associated with the registered commodity ID, transmitting the generated checkout code from the registration server to the customer terminal, and upon receipt of the checkout code by the checkout terminal via the customer terminal, performing, by the checkout terminal, the checkout processing.
Laracey teaches generating a checkout code associated with the registered commodity ID (Laracey Para. [0088] the user has a login screen that is associated with the checkout token), transmitting the generated checkout code from the registration server to the customer terminal (Laracey Para. [0089] when the authentication of a user is completed, the checkout token may be sent to the customer device), and upon receipt of the checkout code by the checkout terminal via the customer terminal, performing, by the checkout terminal, the checkout processing (Laracey Para. [0077] the checkout token is presented in a checkout lane to perform the checkout process). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of (Laracey Para. [0004-0005]). 

Regarding claim 12, modified Bacallao discloses the checkout method according to claim 11, further comprising: reading the commodity ID using a reading device of the customer terminal; and transmitting the commodity ID to the registration server from the customer terminal (Bacallao Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums).

Regarding claim 13, modified Bacallao discloses the checkout method according to claim 12, further comprising: establishing a connection from the customer terminal to the store server using connection information read by the reading device (Bacallao Para. [0043] the scanner may be used to read a QR code to link all electronic devices over a network).

Regarding claim 14, modified Bacallao discloses the checkout method according to claim 13, wherein the connection information is presented as a two-(Bacallao Para. [0043] the scanned information may be a barcode or QR code).

Regarding claim 16, modified Bacallao discloses the checkout method according to claim 11, further comprising: generate the registered commodity ID to the store server from the registration server (Bacallao Para. [0046] the application process, personal device, store device are all connected over a network to the store computer; Para. [0044] the computing device may be linked with payment system, part of a POS system connected to the store computer); upon receipt of the registered commodity ID from the registration server, generating checkout information for performing checkout processing based on the registered commodity ID; and upon receipt of the checkout information, performing the checkout processing at the checkout terminal (Bacallao Para. [0036-0037] the store item is scanned and the item is added to a shopping list, when shopping is done a checkout process may be started where the item IDs are all sent to the POS system, and when identified, the user may perform the checkout process). 
Bacallao fails to explicitly disclose after generating the checkout code, transmitting the checkout code and upon receipt of the checkout code from the checkout terminal, transmitting the checkout information from the store server to the checkout terminal the checkout terminal performs the checkout processing.
Laracey teaches after generating the checkout code (Laracey Para. [0088] the user has a login screen that is associated with the checkout token), (Laracey Para. [0089] when the authentication of a user is completed, the checkout token may be sent to the customer device), transmitting the checkout information from the store server to the checkout terminal the checkout terminal performs the checkout processing (Laracey Para. [0077] the checkout token is presented in a checkout lane to perform the checkout process). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of Laracey. The motivation for doing so would be to allow for a variety of payment options, without needing to update checkout terminals, which can be costly for stores (Laracey Para. [0004-0005]). 

Regarding claim 17, modified Bacallao discloses the checkout method according to claim 16, further comprising: acquiring membership information indicating a membership status of a customer; and calculating a reward or a discount using the membership information when generating the checkout information (Bacallao Para. [0036] when the customer scans and pairs their personal device to the store network, customer credit card and account information is linked to the carts contents, and the associated information about the customer is able to be used to checkout; Para. [0037] the customer may receive information relating to coupons, discounts and other incentives).

Regarding claim 19, modified Bacallao discloses the checkout method according to claim 11, wherein the customer terminal is a hand-held mobile terminal held by a customer (Bacallao Para. [0037] the personal computer device, may connect with the shopping cart device, and act as one; the personal device may be handheld (12) or attached to a cart (30); Fig. 1).

Regarding claim 20, Bacallao discloses a checkout apparatus (Bacallao Abstract, performing scanning and commercial functions at a retail store), comprising: a network interface; a memory that stores payment information indicating a payment method accepted at a store; and a processor configured to: upon receipt of a request from a customer terminal, control the first network interface to transmit the payment information to the customer terminal (Bacallao Para. [0046] a store computer (16) is connected through a network to the other devices in the checkout system, over a network system (18), some or all of the hands-free shopping experience may be stored within a memory; Para. [0044] the customer device and store server may connect, and the payment information may be sent remotely, the payment information may be stored; the user is sent information about the total amount of products, and that they may begin the checkout process, and the user may then finish the entire checkout process), upon receipt of a commodity ID from the 
perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0070-0071] a barcode may be scanned using personal computer device to identify the grocery item, and then stored on a list for the store computing device to later use to checkout the customer; Para. [0092] the entirety of the system may be remote, and therefore each electronic device would have their own interface, and be able to send information over a server; each computing device further is capable of storing information, as they run processes and contain storage mediums), 
and upon determining that checkout processing is to be performed by the checkout terminal, generate a checkout associated with the registered (Bacallao Para. [0054-0055] the store personal computer may be linked to a shopper personal computer, and they may both link to the store server containing information about the store parameters; Para. [0040] the store computer device may be used to accept payment information from the customer; the hands free shopping system connects the store mobile device with the customer mobile device, and both are linked to the store computer over a network; Para. [0037] the store-owned electronics may comprise a scanner to identify grocery items and send them to a store POS (register) system). Bacallao fails to explicitly disclose generate a checkout code associated with the registered commodity ID, and control the network interface to transmit the generated checkout code to the customer terminal, wherein upon receipt of the checkout code by the checkout terminal via the customer terminal, the checkout processing is performed by the checkout terminal. 
Laracey teaches generate a checkout code associated with the registered commodity ID (Laracey Para. [0088] the user has a login screen that is associated with the checkout token), and control the network interface to transmit the generated checkout code to the customer terminal (Laracey Para. [0089] when the authentication of a user is completed, the checkout token may be sent to the customer device), wherein upon receipt of the checkout code by the checkout terminal via the customer terminal, the checkout processing is performed by the checkout terminal (Laracey Para. [0077] the checkout token is presented in a checkout lane to perform the checkout process). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of Laracey. The motivation for doing so would be to allow for a variety of payment options, without needing to update checkout terminals, which can be costly for stores (Laracey Para. [0004-0005]). 

Regarding claim 21, modified Bacallao discloses the checkout system according to claim 1. Bacallao fails to explicitly disclose wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal. Laracey teaches wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal (Laracey Para. [0155] Fig. 8A shows the checkout code displayed at the checkout terminal to process payment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of Laracey. The motivation for doing so would be to allow for a variety of payment options, without needing to update checkout terminals, which can be costly for stores (Laracey Para. [0004-0005]). 

Regarding claim 22, modified Bacallao discloses the checkout method according to claim 11. Baccallao fails to explicitly disclose wherein the checkout code is displayed on the customer terminal as a symbol that can be read by the checkout terminal. Laracey teaches wherein the checkout code is displayed on the (Laracey Para. [0155] Fig. 8A shows the checkout code displayed at the checkout terminal to process payment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the checkout code of Laracey. The motivation for doing so would be to allow for a variety of payment options, without needing to update checkout terminals, which can be costly for stores (Laracey Para. [0004-0005]). 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0165670 A1 Bacallao in view of US 2016/0217448 A1 Laracey  and in further view of US 2003/0142855 A1 Kuo.

Regarding claim 8, Bacallao discloses the checkout system according to claim 6. Bacallao fails to explicitly disclose wherein the first processor is further configured to: acquire electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generate an electronic receipt during the checkout processing. Kuo is in the field of paying for transactions (Kuo Abstract, credit card payments) and teaches wherein the first processor is further configured to: acquire electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generate an electronic receipt during the checkout processing (Kuo Para. [0045-0046] the customer may elect to get an electronic receipt of the purchase sent over email). It would have been obvious to (Kuo Para. [0025]).

Regarding claim 18, Bacallao discloses the checkout method according to claim 16. Bacallao fails to explicitly disclose further comprising: acquiring electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generating an electronic receipt during the checkout processing. Kuo teaches further comprising: acquiring electronic receipt information indicating whether a customer utilizes an electronic receipt service, and when the customer utilizes the electronic receipt service, generating an electronic receipt during the checkout processing (Kuo Para. [0045-0046] the customer may elect to get an electronic receipt of the purchase sent over email). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the checkout system of Bacallao with the electronic receipt of Kuo. The motivation for doing so would be to add the ability to get an emailed receipt, without (Kuo Para. [0025]).

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Regarding claim 1, 11 and 20 Applicant points to the limitation “upon receipt of a request for checkout from the customer terminal, determine, based on the request, whether checkout processing is to be performed by the checkout terminal installed in the store” as not being taught by Bacallao. Examiner disagrees, in that Bacallao is able to teach that a customers personal device may be paired with the store device, and either device may be chosen to process the payment of the transactions, as seen in Para. [0035]. Second, Applicant points to the limitation of  “upon determining that checkout processing is not to be performed by the checkout terminal, perform the checkout processing using the registered commodity ID and the payment method that is indicated as being accepted at the store by the payment information” as not being taught by Bacallao. Examiner cites Para. [0040] that shows the personal computing device may be capable of monitoring, and storing the items for checkout, and Para. [0076] shows that the user may not need to use a checkout register, but may use a card on file, based on their registered ID, that is associated with the personal computing device used for checkout. Therefore, the two limitation are taught by Bacallao.
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 
The claims rejections are maintained for claims 1, 11 and 20, and therefore dependent claims 2-4, 6, 7, 9, 10, 12-14, 16, 17 and 19 remain rejected.
Regarding claim 8 and 18, Kuo is not used to teach the above-mentioned limitations, and therefore they remain rejected since the argument od dependency is moot. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687